Citation Nr: 1020401	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to 
January 1947.  He died in August 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO that denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  Although the 
RO entered denials on other issues, including entitlement to 
service connection for the cause of the Veteran's death, the 
appellant has confined her notice of disagreement (NOD) and 
substantive appeal to the § 1318 issue.  Accordingly, the 
Board will limit its consideration to that issue.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In her NOD, received in September 2007, the appellant 
advanced argument to the effect that the Veteran would have 
been in receipt of a total disability evaluation for 10 or 
more years but for an "error" that was made in a prior 
decision.  It is not entirely clear from her statements 
whether she is attempting to assert a claim of clear and 
unmistakable error (CUE) in a prior adjudication.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In general, if a party wishes to have a claim of CUE 
considered on the merits, she must set forth clearly and 
specifically the alleged CUE of fact or law in the challenged 
decision(s), the legal or factual basis for those 
allegations, and argument as to why the result would have 
been manifestly different but for the alleged error.  See, 
e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus far, 
the appellant has not identified a particular rating decision 
with which she objects.  Nor has she articulated allegations 
of error with specificity.  To the extent she wishes to 
pursue a specific claim of CUE in a prior adjudication, she 
and her representative should so notify the RO, taking into 
account the aforementioned pleading requirements.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran was rated totally disabled from December 1999 
until his death in August 2005; he was not continuously rated 
as totally disabled since his release from active duty in 
1947.

2.  The Veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there 
was CUE in any VA decisions issued during the Veteran's 
lifetime; nor has she identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.


CONCLUSION OF LAW

The criteria for an award of DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death;

(2)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death; or

(3)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former POW who died after September 30, 1999.

See 38 C.F.R. § 3.22(a) (2009).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1)  the veteran would have received total 
disability compensation at the time of death for a 
service-connected disability rated totally 
disabling for the period specified but for CUE 
committed by VA in a decision on a claim filed 
during the veteran's lifetime; or

(2)  additional evidence submitted to VA before or 
after the veteran's death, consisting solely of 
service department records that existed at the 
time of a prior VA decision but were not 
previously considered by VA, provides a basis for 
reopening a claim finally decided during the 
veteran's lifetime and for awarding a total 
service-connected disability rating retroactively 
in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified; or

(3)  at the time of death, the veteran had a 
service-connected disability that was continuously 
rated totally disabling by VA for the period 
specified, but was not receiving compensation 
because:

(a)  VA was paying the compensation to 
the veteran's dependents;

(b)  VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c)  the veteran had not waived retired 
or retirement pay in order to receive 
compensation;

(d)  VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2);

(e)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 

(f)  VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. 
§ 5309.

38 C.F.R. § 3.22(b) (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the Veteran was rated totally disabled from 
December 1999 until his death in August 2005; a continuous 
period of less than 10 years.  The record does not show, and 
the appellant does not allege, that the Veteran was a POW or 
that he was continuously rated as totally disabled since his 
release from active duty in 1947.  The appellant has not 
alleged with specificity that there was CUE in any VA 
decisions that were issued during the Veteran's lifetime.  
See Introduction, supra.  Nor has she identified or submitted 
additional, previously unconsidered service department 
records that would provide a basis for reopening a previously 
decided claim.  Simply put, the present record provides no 
basis for an award of DIC under 38 U.S.C.A. § 1318.  The 
claim must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


